Citation Nr: 1542609	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-24 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Eligibility for apportionment of the Veteran's disability compensation benefits.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1994 to July 1995.  He also had a period of service with the Alabama Army National Guard from September 1997 to May 2002, with several periods of duty for training.  Appellant is the Veteran's former spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied eligibility for apportionment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Appellant's claim for apportionment of the Veteran's disability compensation benefits was denied in a June 2014 administrative determination.  A timely notice of disagreement (NOD) was filed in July 2014.  There is no indication that a statement of the case (SOC) has been issued to the appellant addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

Provide the appellant a statement of the case with respect to the issues of entitlement to an apportionment of the Veteran's disability compensation benefits.  The appellant should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




